                                  UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CONNIE DAILEY,

                 Plaintiff,

         v.                                                       Case No. 19-cv-282-JPG-MAB

 HSHS MEDICAL GROUP,

                 Defendant.

                                    MEMORANDUM AND ORDER

        This matter comes before the Court on defendant HSHS Medical Group’s (“HSHS”) motion to

dismiss plaintiff Connie Dailey’s complaint for failure to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6) (Doc. 11). Dailey has responded to the motion (Doc. 19).

I.      Standard for Dismissal

        When considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all allegations in

the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). To avoid dismissal under Rule 12(b)(6) for failure to state a claim, a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). This requirement is satisfied if the complaint (1) describes the claim in sufficient detail

to give the defendant fair notice of what the claim is and the grounds upon which it rests and (2)

plausibly suggests that the plaintiff has a right to relief above a speculative level. Bell Atl., 550 U.S. at

555; see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); EEOC v. Concentra Health Servs., 496 F.3d 773,

776 (7th Cir. 2007). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl., 550 U.S. at 556). “Determining whether a complaint

states a plausible claim for relief will . . . be a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.
        In Bell Atlantic, the Supreme Court rejected the more expansive interpretation of Rule 8(a)(2)

that “a complaint should not be dismissed for failure to state a claim unless it appears beyond doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief,”

Conley v. Gibson, 355 U.S. 41, 45-46 (1957). Bell Atlantic, 550 U.S. at 561-63; Concentra Health

Servs., 496 F.3d at 777. Now “it is not enough for a complaint to avoid foreclosing possible bases for

relief; it must actually suggest that the plaintiff has a right to relief . . . by providing allegations that

‘raise a right to relief above the speculative level.’” Concentra Health Servs., 496 F.3d at 777 (quoting

Bell Atl., 550 U.S. at 555).

        Nevertheless, Bell Atlantic did not do away with the liberal federal notice pleading standard.

Airborne Beepers & Video, Inc. v. AT&T Mobility LLC, 499 F.3d 663, 667 (7th Cir. 2007). A

complaint still need not contain detailed factual allegations, Bell Atl., 550 U.S. at 555, and it remains

true that “[a]ny district judge (for that matter, any defendant) tempted to write ‘this complaint is

deficient because it does not contain . . .’ should stop and think: What rule of law requires a complaint

to contain that allegation?” Doe v. Smith, 429 F.3d 706, 708 (7th Cir. 2005) (emphasis in original).

Nevertheless, a complaint must contain “more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Bell Atl., 550 U.S. at 555. If the factual detail of a

complaint is “so sketchy that the complaint does not provide the type of notice of the claim to which

the defendant is entitled under Rule 8,” it is subject to dismissal. Airborne Beepers, 499 F.3d at 667.

II.     Facts Alleged

        The legal conclusions asserted in Dailey’s complaint are numerous, but the factual allegations

are sparse. Viewing all the factual allegations in Dailey’s favor, the complaint establishes the

following relevant facts:

        At some point, Dailey was employed by HSHS, which employed more than fifty people. While

she was employed, she was injured. She had a medical condition and/or a record of one, and HSHS
                                                       2
may have perceived that she was disabled. Nevertheless, she was able to perform her job as HSHS

expected.

       Dailey asked for and was given leave under the Family and Medical Leave Act (“FMLA”), 29

U.S.C. § 2601 et seq. After missing work and asking for FMLA leave, she was harassed and was

discharged

       HSHS treated Dailey worse than it treated similarly situated employees because of her

disability, her history of disability, and/or HSHS’s perception that she was disabled. Dailey also

experienced discrimination in the form of harassment and a hostile work environment and was

terminated because of her disability, her history of disability, and/or HSHS’s perception that she was

disabled.

       Dailey complained of the aforementioned disability discrimination to supervisors. She was

terminated and suffered other unidentified adverse employment action because of these complaints.

       HSHS knew its conduct violated federal law.

       Dailey exhausted her administrative remedies with the Equal Employment Opportunity

Commission and the Illinois Department of Human Rights before filing this lawsuit on February 1,

2019, in the Circuit Court for the Twentieth Judicial Circuit, St. Clair County, Illinois. She alleges

claims for violation of the FMLA (Count I), violation of the prohibition on discrimination of the

Americans With Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. (Count II), violation of the

prohibition on retaliation of the ADA (Count III), violation of the prohibition on discrimination under

the Illinois Human Rights Act (“IHRA”), 775 ILCS 5/1-101 et seq. (Count IV), and violation of the

prohibition on retaliation under the IHRA (Count V). HSHS removed the case to this Court in March

2019, where the Court now considers HSHS’s motion to dismiss for failure to state a claim.

III.   Analysis

       HSHS asks the Court to dismiss this case on the grounds that Dailey has not satisfied even the
                                                    3
liberal federal notice pleading standard. The Court agrees, but it does not believe Dailey is obligated

to plead all the facts HSHS argues she must plead. To assert an employment discrimination claim, all

a complaint must state is that the employer has caused some concrete injury by discriminating against

her. Kolupa v. Roselle Park Dist., 438 F.3d 713, 714 (7th Cir. 2006); Bennett v. Schmidt, 153 F.3d

516, 518 (7th Cir. 1998); see EEOC v. Concentra Health Servs., 496 F.3d 773, 781 (7th Cir. 2007). “It

is enough to name the plaintiff and the defendant, state the nature of the grievance, and give a few

tidbits (such as the date) that will let the defendant investigate. A full narrative is unnecessary.”

Kolupa, 438 F.3d at 714. The complaint need not plead facts to support each element or theory of a

case. Id. at 714-15 (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Nevertheless, Dailey must, at a minimum, plead

facts to give HSHS fair notice of what her claim is and her grounds for asserting the claim. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[A] formulaic recitation of the elements of a cause of

action will not do.” Id.

       Dailey’s complaint is deficient in failing to plead even “a few tidbits” that would allow HSHS

to investigate her claims. Instead, it is comprised primarily of legal conclusions like those found

patently inadequate in Bell Atlantic.

       For example, Dailey claims she has a medical condition and/or injuries that impair her, yet she

does not say what her health problem is so that HSHS can determine its position on the issue of

disability and whether that condition played a role in its actions toward her. Indeed, in disability

discrimination cases asserting an actual disability, the plaintiff must allege what it is that makes her

disabled. See Freeman v. Metro. Water Reclam. Dist. of Chi., No. 18-3737, 2019 WL 2481926, * 2

(7th Cir. June 14, 2019); Tate v. SCR Med. Transp., 809 F.3d 343, 345 (7th Cir. 2012) (“And surely a

plaintiff alleging discrimination on the basis of an actual disability under 42 U.S.C. § 12102(1)(A)

must allege a specific disability.”). Only when the asserted disability is identified does the defendant
                                                     4
have “fair notice” of the claim against it. Tate, 809 F.3d at 345. The Court believes the same holds

true for state law discrimination claims.

       Other aspects of the complaint also contribute to the failure to give HSHS a fair basis to begin

an investigation. While Dailey is correct that, other than the nature of her disability, no specific

“tidbit” is required to be pled in her complaint, she must give HSHS some place to start its

investigation. She offers next to nothing, spouting pat legal conclusions. For example, one “tidbit”

that could begin to offer fair notice to HSHS is the nature of the harassment or the identity of the

harassers that purportedly began treating her poorly because she took FMLA leave. That would allow

HSHS to start asking questions of its employees that might have been involved. Another “tidbit” that

could help is for Dailey to identify the “supervisors” to whom she reported HSHS’s alleged improper

conduct—even if just to clarify that they were “her supervisors,” which HSHS could presumably then

identify. She could also identify the “other adverse employment actions” allegedly taken in response

to her reports of misconduct. Without knowing even the nature of those other actions, HSHS would

have a hard time investigating them to formulate a position to answer the complaint. While, as noted

above, none of these individual “tidbits” is required by any rule to be in Dailey’s complaint, they, or

other similar pieces of information, would build Dailey’s complaint into “more than labels and

conclusions, [or] a formulaic recitation of the elements of the cause of action” that would allow HSHS

to respond and to allow the Court to find a plausible suggestion of a right to relief above a speculative

level. Bell Atl., 550 U.S. at 555.

       Because it is not clear that Dailey is unable to state facts to adequately plead her claim, the

Court will allow her a reasonable opportunity to file an amended complaint. The Court reminds Dailey

that litigation is not a game of hide-the-ball. She is highly unlikely to gain any advantage by hiding the

basic facts and allegations of her case from the defendant. By doing so, she instead wastes the parties’

and the Court’s resources trying to make sense of sketchy allegations that, although not required to be
                                                     5
more fully pled, could easily be fleshed out to better achieve a more just and speedy resolution of her

case. The Court encourages her to keep this in mind when she amends her complaint.

IV.       Conclusion

          For the foregoing reasons, the Court:

      •   GRANTS HSHS’s motion to dismiss the complaint (Doc. 11);

      •   DISMISSES the complaint without prejudice; and

      •   ORDERS that Dailey shall have 30 days from the date of this order to amend her complaint to
          give HSHS fair notice of her claims and their bases. Should Dailey fail to amend her complaint
          in a timely manner, the Court will enter judgment of dismissal.


IT IS SO ORDERED.
DATED: July 2, 2019


                                                        s/ J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        DISTRICT JUDGE




                                                    6
